

115 HRES 913 IH: Expressing support for the goals and ideals of June 1 through June 3, 2018 as “National Gun Violence Awareness Weekend” and June 2018 as “National Gun Violence Awareness Month”.
U.S. House of Representatives
2018-05-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 913IN THE HOUSE OF REPRESENTATIVESMay 24, 2018Ms. Kelly of Illinois (for herself, Ms. Barragán, Mr. Beyer, Mr. Blumenauer, Mr. Cárdenas, Ms. Clark of Massachusetts, Mr. Clay, Mr. Cohen, Mr. Danny K. Davis of Illinois, Mr. Foster, Ms. Fudge, Mr. Gutiérrez, Mr. Hastings, Mr. Keating, Mr. Khanna, Mr. Langevin, Ms. McCollum, Ms. Moore, Mr. Payne, Ms. Plaskett, Mr. Richmond, Mr. Rush, Mr. Thompson of California, Mrs. Watson Coleman, Mr. Deutch, and Mrs. Beatty) submitted the following resolution; which was referred to the Committee on the JudiciaryRESOLUTIONExpressing support for the goals and ideals of June 1 through June 3, 2018 as National Gun Violence Awareness Weekend and June 2018 as National Gun Violence Awareness Month.
	
 Whereas, in the United States each year, more than— (1)35,000 individuals are killed and 80,000 individuals are injured by gunfire;
 (2)12,000 individuals are killed in homicides involving firearms; (3)21,000 individuals commit suicide by using firearms; and
 (4)500 individuals are killed in unintentional shootings; Whereas, since 1968, more individuals have died from guns in the United States than have died on the battlefields of all the wars in the history of the United States;
 Whereas, by one count, in 2017 in the United States, there were— (1)346 mass shooting incidents in which not fewer than 4 people were killed or wounded by gunfire; and
 (2)64 incidents in which a gun was fired in a school or college; Whereas gun violence typically escalates during the summer months;
 Whereas nearly 2,700 children and teens are killed by gun violence every year, including Hadiya Pendleton, who, in 2013, was killed at 15 years of age while standing in a Chicago park; and
 Whereas, during the weekend of June 1 through June 3, 2018, the weekend in which Hadiya Pendleton would have had her 21st birthday, people across the United States will recognize National Gun Violence Awareness Weekend and wear orange in tribute to Hadiya and other victims of gun violence and the loved ones of those victims: Now, therefore, be it
	
 That the House of Representative— (1)supports—
 (A)the goals and ideals of National Gun Violence Awareness Month; and (B)the goals and ideals of National Gun Violence Awareness Weekend in remembrance of the victims of gun violence; and
 (2)calls on the people of the United States to— (A)promote greater awareness of gun violence and gun safety;
 (B)wear orange, the color that hunters wear to show that they are not targets; (C)concentrate heightened attention on gun violence during the summer months, when gun violence typically increases; and
 (D)bring community members and leaders together to discuss ways to make communities safer. 